IT was said by the Court, in this case, that from the- time a. statute is published in print, by authority, at any place within, the state, it takes effect in every part of it, unless the act itself otherwise direct (1). The constitution, as to this, is as follows: — “No act of the general assembly shall be in force, until it shall have .been published in print, unless in cases of emergency.” Art. 11, sec. 8. The statute now requires the clerks of the Circuit Courts to make a record of the time when the acts and joint re-, solutions are received in their respective offices, and makes such record in a county the evidence of the time of the publication of the laws therein. Stat. Jan. 1825, p. 55.At common law, a statute was in force from the first day , of the session of parliament in which it was made. Hatless v. Holmes, 4 T. R. 660. But now: by the 33 Cr. 3, a statute takes effect from the time it receives the royal assent, if the act itself provide no other. 6 Bac.,370. An act of congress is in force from its date, if it fix no.other time. Matthews v. Zane, 7 Wheat. 164, 211. Vide 1 Kent, 426 — 429.